Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status:
	Claims 1, 2, 4, 5, 8-15, 17-21, 24, 28 and 34 are pending.
	Claims 3, 6, 7, 16, 22, 23, 25-27, 29-33 and 35 have been cancelled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 8 recites the broad recitation that the nanoparticles have an average effective diameter of< 500 nm, and the claim also recites 
2. Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 14 recites the broad recitation that the surfactant is polyethylene glycol coupled to a tocopherol, and the claim also recites preferably D-α-tocopherol glycol 1000 succinate (i.e., TPGS), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant is also reminded that preferences are properly set forth in the specification rather than the claims. See MPEP 2173.05(d). It is noted that “i.e.” stands for id est which means that is. 

Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow and broad limitations. A broad range or limitation “surfactant” together with a narrow range or limitation “e.g., TPGS” that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  
Claim 17 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because claim 17 recites “e.g.” stands for exempli gratia which means for example. See MPEP 2173.05(d): Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112, second paragraph should be made. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1, 2, 9, 15, 21, 24 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Markovic et al. (US 20170196833) as evidenced by Tandia et al. (Research and Reviews: Journal of Pharmacy and Pharmaceutical Sciences September 2017;6(4):17-28). 
Markovic et al. disclose a pharmaceutical composition of nanoparticles comprising albumin, paclitaxel, which is a cytoskeletal drug that blocks progression of cells through mitosis and bevacizumab, which is an antiangiogenic drug VEGF receptor inhibitor (claim 1). Optional components are not required. See M.P.E.P § 2111.04; see also M.P.E.P §§ 2103(C) and 2173.05(h). “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” 
With regard to instant claim 9, albumin is a biodegradable polymer. 
With regard to instant claim 15, bevacizumab inherently inhibits the P-glycoprotein (P-gp) efflux transporter as evidenced by Tandia et al. (Abstract; Figure 1; Table 1). 
With regard to instant claims 21, 24 and 28, the purpose of the pharmaceutical composition of Markovic et al. is for administration to a subject having, for example, lung, cervical or ovarian cancer (claims 1-5 and 9-11) which is the normal operation of . 

2. Claim(s) 24 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awasthi et al. (Mol Cancer Ther. 2014;13(5):1032-43).
With regard to instant claims 24 and 28, Awasthi et al. disclose nanoparticle albumin-bound paclitaxel (NPT) as first-line chemotherapy or as a backbone of combination regimens with potential biologic targeting or antiangiogenic agents in patients with pancreatic cancer (page 1033, top left column). Awasthi et al. administer NPT in combination with antiangiogenic bevacizumab, a monoclonal antibody against VEGF or in combination with sunitinib, a multikinase inhibitor of VEGF and PDGF, to a subject having a cancer (page 1033, left column and animal survival analysis, page 1034, Tumor implantation and in vivo tumor growth experiment). The instant specification teaches that pancreas cancers are characterized by loss of function of the p53 protein [0053] and is thus inherently susceptible to synthetic lethality. 


Reck et al. disclose methods of treating non-small cell lung cancer by administering nintedanib (BIBF-1120) which is an inhibitor of the p38 MAPK pathway, and a cytoskeletal drug that blocks progression of cancers through mitosis docetaxel (Abstract). The instant specification teaches that non-small cell lung cancer is characterized by p53 deficiency/loss of function or downregulation ([0053 and 0057] of the instant specification) and is thus inherently susceptible to synthetic lethality. 

4. Claim(s) 24 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doebele et al. (Annals of Oncology 2012;23:2094-2102).
With regard to instant claims 24 and 34, Doebele et al. disclose methods of treating non-small cell lung cancer by administering a starting dose of 50 mg BIBF 1120, which is an inhibitor of the p38 MAPK pathway, and a cytoskeletal drug that blocks progression of cancers through mitosis paclitaxel (Abstract; page 2095, patients and methods). The instant specification teaches that non-small cell lung cancer is characterized by p53 deficiency/loss of function or downregulation ([0053 and 0057] of the instant specification).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 5, 8-15, 17-21, 24, 28 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mu et al. (Journal of Controlled Release 2003;86:33-58) and Meng et al. (Obstetrics and Gynecology International Volume 2013, Article ID 828165, 10 pages) and Kurzrock et al. (Targeted Cancer Therapy, 2008; Springer Science & Business Media: 2 pages) and Rodon et al. (The Oncologist 2010;15:37-50) and Bunt et al. (US 20140235631) and Lynch et al. (Journal of Clinical Oncology 2012;30(17:2046-2054) and Salazar et al. (JAMA Oncol 2017;3(7)969-973) and Rangarajan et al. (Am J Respir Cell Mol Biol Vol 54, Iss 1, pp 51–59, Jan 2016).  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    432
    813
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 9, 11, 13-16 and 20 Mu et al. teaches nanoparticles of biodegradable polymers can provide an ideal solution to the adjuvant problem and realize a controlled and targeted delivery of the drug with better efficacy and fewer side-effects. The present research proposes a novel formulation for fabrication of nanoparticles of biodegradable polymers containing d-a-tocopheryl polyethylene glycol 1000 succinate (vitamin E TPGS or TPGS)…”(Abstract). TPGS is an inhibitor of P-glycoprotein efflux transporter. (Instant specification [0080]).
	With regard to instant claim 8, Mu et al. report embodiments with a mean diameter of 444.5 nm for the 75:25 PLGA (E13) and 369.1 nm for the 50:50 PLGA (E15) (Table 1, page 38) thus being having an average effective diameter of less than 500 nm. 

	Meng et al. teach that: “synthetic lethality can be achieved in endometrial cancer cells with mutant p53 by combining paclitaxel with agents to overcome G2/M arrest and induce mitotic catastrophe. The combination of BIBF1120, an investigational VEGFR, PDGFR, and FGFR multityrosine kinase inhibitor with established antiangiogenic
activity, with paclitaxel abrogated the G2/M checkpoint in p53-null endometrial cancer cells via modulation of G2/M checkpoint regulators followed by induction of mitotic cell death.” (Abstract).
	Meng et al. report that: “addition to antiangiogenic activity, the angiokinase inhibitor BIBF1120 can be used to restore sensitivity to paclitaxel and induce mitotic cell death in endometrial cancer cells with non-functional p53.” (Abstract).
	Meng et al. also report that: “genomic similarities were shared between other
tumors, including high-grade serous ovarian carcinoma and basal-like breast cancers insofar as these cancers share a high frequency of mutations in TP53… The fact that a high proportion of advanced endometrioid tumors fall into the same cluster as serous
tumors suggests that these tumors should be treated similarly as serous tumors. In particular, loss of p53 in these tumors would suggest that the BIBF1120+paclitaxel regimen will induce synthetic lethality as in our studies.”
	Kurzrock et al. teach that the concept underlying the strategy of combining therapeutic modalities has evolved to a more rational approach which involves combining agents with the goal of, for example, overcoming drug resistance where the need to combine individual agents in novel combinations has become increasingly 
Rodon et al. teach that: “A simple and pragmatic example is the observation
that tumors are heterogeneous and have different mechanisms by which they can achieve a malignant status. As a consequence, two drugs inhibiting two different underlying pathways should theoretically be more effective than one, such as combining cetuximab with bevacizumab, or trastuzumab with bevacizumab…Thus, inhibiting
these pathways, for example, by activating apoptosis, inhibiting Akt, or modulating p53 expression or DNA repair, may sensitize cells to a cytotoxic or cytostatic agent.” (page 39, lower right column). Rodon et al. teach that: “it is rational to combine a poly ADPribose polymerase inhibitor with platinum drugs or a mitogen-activated protein kinase (MAPK)/extracellular signal–regulated kinase (MEK) inhibitor with paclitaxel.”
	Rodon et al. also teach that: “Targeting diverse pathways to produce an additive effect through synergism, which may be achieved by inhibition at the receptor level (EGFR and vascular endothelial growth factor receptor [VEGFR], estrogen receptor and
HER-2) or, alternatively, by effecting dual inhibition of parallel signaling pathways (i.e., inhibition of MAPK and mTOR)… Superinhibition: Inhibiting a single receptor using two
different strategies, such as combining a monoclonal antibody against the extracellular domain with small molecule inhibition of the tyrosine kinase domain (cetuximab
plus erlotinib, trastuzumab plus lapatinib).” (page 40, right column). Rodon et al. further teach that: “Inhibiting both upstream and downstream signals. The goal of this strategy 
	Rodon et al. teach how to find the proper dosage of the drugs in various study designs (page 43 right column and Figure 2).
	With regard to instant claims 1, 2, 4, 9, 10, 13-15 and 17-21, 24 and 34, Bunt et al. teaches nanoparticle formulations of efflux inhibitors and P-Glycoprotein inhibitors (claims 2-3) and a therapeutic agent (claim 26) such as a kinase inhibitor BIBF-1120 (claims 28-30) and paclitaxel [0051] with permeation enhancers such as TPGS, lecithin, which is a component of liposomes, and hydroxypropyl methyl cellulose (claims 11-14) where hydroxypropyl methyl cellulose reads on a polymerized carbohydrate monomer.  Bunt et al. also suggest adding the T-cell stimulating agent imiquimod [0057] (instant specification defines that in [0050]) as well as the checkpoint inhibitor ipilimumab [0057] (instant specification defines that in [0051]). Bunt et al. also teach methods of treating brain cancer and the instant specification defines brain cancer as a loss of function p53 protein [0084-0085]. Bunt et al. also teach adding BRB-796 (claims 30 and 44) which the instant specification teaches is a p38 MAPK inhibitor ([0034 of the instant specification) 
	With regard to instant claim 18, Salazar et al. teach combining imiquimod with paclitaxel nanoparticles in methods of treating breast cancer which was effective in inducing disease regression (Abstract).
With regard to instant claim 19, Lynch et al. teach combining ipilumamub with paclitaxel improved irPFS and PFS in patients with non-small cell lung cancer (Abstract). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Mu et al. is that Mu et al. do not expressly teach adding anti-angionenic BIBF-1120 to the pharmaceutical nanoparticle composition that is used in methods of treating cancer characterized by loss-of-function/deficiency or downregulation of the p53 protein or is susceptible to synthetic lethality wherein the nanoparticles comprise the cytoskeletal drug, the anti-angiogenic drug, or both of the cytoskeletal drug and the anti-angiogenic drug either in separate nanoparticles or mixed in the same nanoparticles. This deficiency in Mu et al. is cured by the teachings of Meng et al., Kurzrock et al., Rangarajan et al. and Rodon et al. 
2. The difference between the instant application and Mu et al. is that Mu et al. do not expressly teach that the nanoparticles comprise the cytoskeletal drug at a concentration of at least about 5, 10, 20, 30, 40, 50, 100, or 200 μg/mg nanoparticle or within a concentration range bounded by any of these values, or wherein the nanoparticles comprise the anti-angiogenic drug at a concentration of at least about 5, 10, 20, 30, 40, 50, 100, or 200 μg/mg nanoparticle or within a concentration range 
3. The difference between the instant application and Mu et al. is that Mu et al. do not expressly teach that the nanoparticles comprise polymerized carbohydrate monomers. This deficiency in Mu et al. is cured by the teachings of Meng et al. and Bunt et al. 
4. The difference between the instant application and Mu et al. is that Mu et al. do not expressly teach adding a T-cell stimulatory agent or an immune checkpoint inhibitor. This deficiency in Mu et al. is cured by the teachings of Bunt et al., Lynch et al., Salazar et al., Kurzrock et al. and Rodon et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add anti-angionenic BIBF-1120 to the pharmaceutical composition of Mu et al. and use it in methods of treating cancer characterized by loss-of-function/deficiency or downregulation of the p53 protein or is susceptible to synthetic lethality, as suggested by Meng et al., Bunt et al., Kurzrock et al., Rangarajan et al. and 
One of ordinary skill in the art would have been motivated to do this because Meng et al. teach that BIBF1120 + paclitaxel regimen will induce the desirable property of synthetic lethality and that BIBF1120 can be used to restore sensitivity to paclitaxel and induce mitotic cell death and Bunt et al. teach providing BIBF1120 in the form of nanoparticles. Bunt et al. teach BIBF 1120 as a tyrosine kinase inhibitor and Rangarajan et al. teach it inhibits p38 MAPK. Both Kurzrock et al. and Rodon et al. teach the benefits of combining therapeutics which is demonstrated by Meng et al. Thus there is motivation to add BIBF1120 wherein the nanoparticles comprise the cytoskeletal drug, the anti-angiogenic drug, or both of the cytoskeletal drug and the anti-angiogenic drug either in separate nanoparticles or mixed in the same nanoparticles with a reasonable expectation of success and administer the combination in methods of treating cancer characterized by loss-of-function/deficiency or downregulation of the p53 protein or is susceptible to synthetic lethality with a reasonable expectation of success. It is merely optimizing the amount of BIBF 1120, such as less than 100 mg administered to the patient, by the ordinary artisan to achieve the desired result especially when Bunt et al. provide at least starting points for optimization [0071-0077].
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the nanoparticles of Mu et al. as modified by Meng et al. such that the nanoparticles comprise the cytoskeletal drug at a concentration of at least about 5, 10, 20, 30, 40, 50, 100, or 200 μg/mg nanoparticle or , as suggested by Meng et al., Bunt et al. and Rodon et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following reasons. 
The amount of cytoskeletal drug and anti-angiogenic drug is a result effective variable which the ordinary artisan would optimize depending on the condition being treated, the severity of the condition and the patient’s responsiveness to treatment. Indeed, Bunt et al. teach that the actual dose of the therapeutic agent(s) will vary according to the particular compound, dosage form, mode of administration, body weight, gender, diet, condition of the subject, drug combinations and sensitivities [0070]. Therefore, the amount of each drug would be optimized by the ordinary artisan. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Consequently the ordinary artisan would have a reasonable expectation of success in preparing the nanoparticles of Mu et 
Rodon et al. teach how to find the proper dosage of the drugs in various study designs (page 43 right column and Figure 2). Thus the ordinary artisan has a strategy to determine the optimal amount of drug combination amounts to achieve the desired objective with a reasonable expectation of success. 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to the nanoparticles of Mu et al. as modified by Meng et al. with polymerized carbohydrate monomers, as suggested by Bunt et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the Examiner has established that making nanoparticles with paclitaxel and BIBF-1120 is 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add a T-cell stimulatory agent or an immune checkpoint inhibitor, as suggested by Bunt et al., Kurzrock et al., Lynch et al., Salazar et al. and Rodon et al., to the nanoparticle of Mu et al. modified by Meng et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is obvious to the ordinary artisan in the cancer art to combine cancer therapies for the desire of additive or synergistic effects as well as overcoming drug resistance as taught by Kurzrock et al. Indeed, Rodon et al. show the possible outcomes of drug combinations in Table 1 (page 39) and instruct the artisan to target diverse pathways to produce an additive effect through synergism (page 40, right column). Given that Bunt et al. generally instruct the artisan to add the T-cell stimulating agent imiquimod [0057] (instant specification defines that in [0050]) as well as the checkpoint inhibitor ipilimumab [0057] (instant specification defines that in [0051]) to the nanoparticles comprising paclitaxel and BIBF-1120 as discussed above and that Salazar et al. and Lynch et al. more specifically guide the artisan to combinations of imiquimod/paclitaxel and ipilimumab/paclitaxel, respectively, then the ordinary artisan is motivated to select In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613